COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



TRI-STATE SALVAGE CO. d/b/a
SYBARIS EALS,


                            Appellant,

v.

CITY OF EL PASO,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00250-CV

Appeal from the

County Court at Law No. 5

of El Paso County, Texas

(TC# 2007TX1345)


MEMORANDUM OPINION

	The City of El Paso (City) files this Motion to Dismiss Appeal under Tex.R.App.P. 42.3(a). 
The City argues that Robert McIntosh (McIntosh) is acting on behalf of Tri-State Salvage d/b/a
Sybaris Eals and that because he was not a party to the suit below, he does not have standing to
pursue this appeal.  Moreover, the City argues that Tri-State Salvage is not represented by a licensed
attorney, as required by Texas law.
	The judgment was against Tri-State Salvage not McIntosh.  We find that because McIntosh
was not a party to the suit below, he does not have standing to bring this appeal.  Nevada Gold &
Silver, Inc. v. Andrews Indep. Sch. Dist., 225 S.W.3d 68, 74 (Tex.App.-El Paso 2005, no pet.).  We
also find that Tri-State Salvage is not properly represented by an attorney, which is required under
Texas law.  Moore By and Through Moore v. Elektro-Mobil Technik GmbH, 874 S.W.2d 324, 327
(Tex.App.-El Paso 1994, writ denied).
	For the reason stated above, we grant the motion to dismiss and dismiss this appeal for want
of jurisdiction.  Tex.R.App.P. 42.3(a).  McIntosh does not have standing to pursue this appeal,
because the judgment below was against Tri-State Salvage.  McIntosh is also not permitted to
represent a corporation, because he is not a licensed attorney.

						GUADALUPE RIVERA, Justice
March 12, 2009

Before Chew, C.J., McClure, and Rivera, JJ.